 Exhibit 10.2 

VION PHARMACEUTICALS, INC.
 2005 STOCK INCENTIVE PLAN, AS AMended and RESTATED 

1.    Purpose.    The purpose of the Vion Pharmaceuticals, Inc. 2005 Stock
Incentive Plan is to establish a flexible vehicle through which the Company can
attract, motivate, reward and retain key personnel of the Company and its
affiliates through the use of equity-based incentive compensation awards.

2.    Definitions.    For purposes of the Plan, the following terms shall have
the following meanings:

(a)    ‘‘Award’’ shall mean any Option, SAR, Restricted Stock, Deferred Stock,
Performance Award or Other Stock-Based Award granted to a participant under the
Plan.

(b)    ‘‘Board’’ shall mean the Board of Directors of the Company.

(c)    ‘‘Change in Control’’ shall mean the occurrence, after the Effective
Date, of any of the following:

(i)    any ‘‘person,’’ as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, of any corporation
owned, directly or indirectly, by all stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the ‘‘beneficial owner’’ (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities;

(ii)    during any period of one year (not including any period prior to the
Effective Date), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (i), (iii) or (iv) of this subsection) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

(iii)    the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

(iv)    the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

Notwithstanding the foregoing, the events set forth above shall not constitute a
‘‘Change in Control’’ if the applicable event occurs due to the actions of
members of the management of the Company (e.g., a management buy-out or similar
transaction).

(d)    ‘‘Code’’ shall mean the Internal Revenue Code of 1986, as amended.

(e)    ‘‘Committee’’ shall mean the Compensation Committee of the Board.

(f)    ‘‘Common Stock’’ shall mean the Company’s common stock, par value $0.01.

(g)    ‘‘Company’’ shall mean Vion Pharmaceuticals, Inc., a Delaware
corporation, and any successor thereto.

1


--------------------------------------------------------------------------------


(h)    ‘‘Deferred Stock’’ means a right, granted to a participant under Section
6(e), to receive Common Stock or other Awards or a combination thereof at the
end of a specified deferral period. Deferred Stock may be denominated as ‘‘stock
units,’’ ‘‘restricted stock units,’’ ‘‘phantom shares,’’ ‘‘performance shares,’’
or other appellations.

(i)    ‘‘Detrimental Activities’’ shall mean any of the following, unless
authorized by the Company: (i) the rendering of services for any organization or
engaging directly or indirectly in any business which is or becomes competitive
with the Company or its affiliates, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company or its
affiliates, (ii) the disclosure to anyone outside the Company or its affiliates
or use in other than the Company’s or its affiliates’ business of any
confidential information or material relating to the business of the Company or
its affiliates, acquired by the Award recipient either during or after
employment or other service with the Company or its affiliates, (iii) the
failure or refusal to disclose promptly and to assign to the Company or its
affiliates all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Award recipient during employment by or other
service with the Company or its affiliates, relating in any manner to the actual
or anticipated business, research or development work of the Company or its
affiliates or the failure or refusal to do anything reasonably necessary to
enable the Company or its affiliates to secure a patent where appropriate in the
United States and in other countries, or (iv) any attempt directly or indirectly
to induce any employee of the Company or its affiliates to be employed or
perform services elsewhere or any attempt directly or indirectly to solicit the
trade or business of any current or prospective customer, supplier or partner of
the Company or its affiliates.

(j)    ‘‘Effective Date’’ shall mean the date on which the Plan is approved by
the Company’s stockholders.

(k)    ‘‘Exchange Act’’ shall mean the Securities Exchange Act of 1934, as
amended.

(l)    ‘‘Fair Market Value’’ shall mean the fair market value of the Common
Stock as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of the Common Stock as of any given date shall be the closing
sale price per share of Common Stock reported on a consolidated basis for
securities listed on the principal stock exchange or market on which the Common
Stock is traded on the date as of which such value is being determined or, if
there is no sale on that day, then on the last previous day on which a sale was
reported.

(m)    ‘‘Option’’ means a right, granted to a participant under Section 6(b), to
purchase Common Stock at a specified price during specified time periods.

(n)    ‘‘Other Stock-Based Award’’ means an Award granted to a participant under
Section 6(f).

(o)    ‘‘Performance Award’’ means an Award granted to a participant under
Section 6(g).

(p)    ‘‘Plan’’ shall mean this Vion Pharmaceuticals, Inc. 2005 Stock Incentive
Plan, as amended from time to time.

(q)    ‘‘Restricted Stock’’ means Common Stock granted to a participant under
Section 6(d) which is subject to certain restrictions and to a risk of
forfeiture.

(r)    ‘‘Securities Act’’ shall mean the Securities Act of 1933, as amended.

(s)    ‘‘Stock Appreciation Right’’ or ‘‘SAR’’ means a right granted to a
participant under Section 6(c).

3.    Administration.

(a)    Committee.    The Plan will be administered by the Committee. Unless the
Board determines otherwise, the members of the Committee shall consist solely of
individuals who

2


--------------------------------------------------------------------------------


qualify as ‘‘non-employee directors’’ under Rule 16b-3 promulgated under Section
16 of the Exchange Act, and as ‘‘outside directors’’ under Section 162(m) of the
Code. Notwithstanding the foregoing, the Board will have sole responsibility and
authority for matters relating to the grant and administration of Awards to any
member of the Board who is not an employee of the Company or its affiliates.

(b)    Responsibility and Authority of Committee.    Subject to the provisions
of the Plan, the Committee, acting in its discretion, will have responsibility
and full power and authority to (i) select the persons to whom Awards will be
made, (ii) prescribe the terms and conditions of each Award and make amendments
thereto, (iii) construe, interpret and apply the provisions of the Plan and of
any agreement or other document evidencing an Award made under the Plan, and
(iv) make any and all determinations and take any and all other actions as it
deems necessary or desirable in order to carry out the terms of the Plan. In
exercising its responsibilities under the Plan, the Committee may obtain at the
Company’s expense such advice, guidance and other assistance from outside
compensation consultants and other professional advisers as it deems
appropriate.

(c)    Delegation of Authority.    To the fullest extent authorized under
Section 157(c) and other applicable provisions of the Delaware General
Corporation Law, the Committee may delegate to officers or managers of the
Company or any affiliate, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine.

(d)    Committee Actions.    A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decision of the Committee as to any disputed question, including
questions of construction, interpretation and administration, shall be final and
conclusive on all persons. The Committee shall keep a record of its proceedings
and acts and shall keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the Plan.

(e)    Limitation on Repricing.    Subject to the provisions of Section 9, in no
event shall any repricing (within the meaning of any stock exchange or market on
which the shares of Common Stock may then be listed) of any outstanding Option
granted under the Plan be permitted, without the approval of the stockholders of
the Company.

(f)    Indemnification.    The Company shall indemnify and hold harmless each
member of the Board, the Committee or any subcommittee appointed by the
Committee and any employee of the Company who provides assistance with the
administration of the Plan from and against any loss, cost, liability (including
any sum paid in settlement of a claim with the approval of the Board), damage
and expense (including reasonable legal fees and other expenses incident thereto
and, to the extent permitted by applicable law, advancement of such fees and
expenses) arising out of or incurred in connection with the Plan, unless and
except to the extent attributable to such person’s fraud or willful misconduct.

4.    Eligibility and Certain Award Limitations.

(a)    Eligibility.    Awards may be granted under the Plan to any member of the
Board (whether or not an employee of the Company or its affiliates), to any
officer or other employee of the Company or its affiliates (including
prospective officers and employees) and to any consultant or other independent
contractor who performs or will perform services for the Company or its
affiliates.

(b)    Per-Person Award Limitations.    In each fiscal year during any part of
which the Plan is in effect, the maximum number of shares of Common Stock with
respect to which Options, SARs or Performance Awards intended to qualify as
‘‘performance-based compensation’’ under Section 162(m) of the Code may be
granted to an eligible person may not exceed his or her Annual Share Limit for
such year (such Annual Share Limit to apply separately for each type of Award).
Subject to the provisions of Section 9, an eligible person’s ‘‘Annual Share
Limit’’ shall equal, in

3


--------------------------------------------------------------------------------


any fiscal year during any part of which the eligible person is then eligible
under the Plan, 1,000,000 shares, plus the amount of the eligible person’s
unused Annual Share Limit relating to the same type of Award as of the close of
the previous year.

5.    Aggregate Share Limitation.    Subject to adjustment as provided in
Section 9 below, the aggregate number of shares of Common Stock which may be
issued pursuant to the Plan (the ‘‘Authorized Shares’’) is the sum of (a)
9,725,000 and (b) the aggregate number of shares of Common Stock available for
new awards under the Vion Pharmaceuticals, Inc. 2003 Stock Option Plan, as
amended (the ‘‘Prior Plan’’) as of the Effective Date. In determining the number
of Authorized Shares available for issuance under the Plan at any time after the
Effective Date, the following shares shall be deemed not to have been issued
(and will remain available for issuance) pursuant to the Plan: (i) shares
subject to an Award granted under the Plan or an option granted under the Prior
Plan that is forfeited, canceled, terminated or settled in cash, (ii) shares
repurchased by the Company from the recipient of an Award for not more than the
original purchase price of such shares or forfeited to the Company by the
recipient of an Award, and (iii) shares withheld or tendered by the recipient of
an Award granted under the Plan or an option granted under the Prior Plan as
payment of the exercise or purchase price thereunder or the tax withholding
obligations associated therewith. Subject to adjustment as provided in Section 9
below, in no event may more than 9,725,000 shares of Common Stock be issued
under the Plan pursuant to ‘‘incentive stock options’’ (as defined in Section
422 of the Code). Shares of Common Stock available for issuance under the Plan
may be either authorized and unissued or held by the Company in its treasury. No
fractional shares of Common Stock may be issued under the Plan.

6.    Specific Terms of Awards.

(a)    General.    Awards may be granted on the terms and conditions set forth
in this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of Awards in the event of
termination of employment or service by the participant and terms permitting a
participant to make elections relating to his or her Award. The Committee shall
require the payment of lawful consideration for an Award to the extent necessary
to satisfy the requirements of the Delaware General Corporation Law, and may
otherwise require payment of consideration for an Award except as limited by the
Plan.

(b)    Options.    The Committee is authorized to grant Options to participants
on the following terms and conditions:

(i)    Exercise Price.    The exercise price per share of Common Stock
purchasable under an Option shall be determined by the Committee, provided that
such exercise price shall be not less than the Fair Market Value of a share of
Common Stock on the date of grant of such Option.

(ii)    Option Term; Time and Method of Exercise.    The Committee shall
determine the term of each Option, which in no event shall exceed a period of
ten years from the date of grant. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid and the form of such payment (including, cash, Common
Stock, other Awards or awards granted under other plans of the Company or any
affiliate, or other property (including through ‘‘cashless exercise’’
arrangements, to the extent permitted by applicable law)), and the methods by or
forms in which Common Stock will be delivered or deemed to be delivered to
participants.

(c)    Stock Appreciation Rights.    The Committee is authorized to grant SARs
to participants on the following terms and conditions:

(i)    Right to Payment.    A SAR shall confer on the participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (1) the Fair
Market Value of one share

4


--------------------------------------------------------------------------------


of Common Stock on the date of exercise over (2) the base price of the SAR as
determined by the Committee, which base price shall be not less than the Fair
Market Value of a share of Common Stock on the date of grant of such SAR.

(ii)    Other Terms.    The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, method by or forms in which Common Stock will be delivered
or deemed to be delivered to participants, whether or not a SAR shall be
free-standing or in tandem or combination with any other Award, and the maximum
term of an SAR, which in no event shall exceed a period of ten years from the
date of grant.

(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to participants on the following terms and conditions:

(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination, at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan or any Award agreement evidencing the
Restricted Stock, a participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

(ii)    Forfeiture.    Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
will lapse in whole or in part, including in the event of terminations resulting
from specified causes.

(iii)    Certificates for Stock.    Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv)    Dividends and Splits.    As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either ((1) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Common Stock having a Fair Market Value equal to the amount of such
dividends, or (2) automatically reinvested in additional Restricted Stock or
held in kind, subject to the same terms as applied to the original Restricted
Stock to which it relates. Unless otherwise determined by the Committee, Common
Stock distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock or other property has been distributed.

(e)    Deferred Stock.    The Committee is authorized to grant Deferred Stock to
participants, which are rights to receive Common Stock, other Awards, or a
combination thereof at the end of a specified deferral period, subject to the
following terms and conditions:

5


--------------------------------------------------------------------------------


(i)    Award and Restrictions.    Issuance of Common Stock will occur upon
expiration of the deferral period specified for an Award of Deferred Stock by
the Committee. In addition, Deferred Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be satisfied by delivery of Common Stock, other Awards, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.

(ii)    Forfeiture.    Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
agreement evidencing the Deferred Stock), all Deferred Stock that is at that
time subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award agreement, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.

(iii)    Dividend Equivalents.    Unless otherwise determined by the Committee,
dividend equivalents on the specified number of shares of Common Stock covered
by an Award of Deferred Stock shall be either (1) paid with respect to such
Deferred Stock at the dividend payment date in cash or in shares of unrestricted
Common Stock having a Fair Market Value equal to the amount of such dividends,
or (2) deferred with respect to such Deferred Stock, with the amount or value
thereof automatically deemed reinvested in additional Deferred Stock.

(f)    Other Stock-Based Awards.    The Committee is authorized, subject to
limitations under applicable law, to grant to participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Common Stock or factors that may
influence the value of Common Stock, including, without limitation, stock
bonuses, dividend equivalents, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Stock, purchase rights for
Common Stock, Awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Common Stock or
the value of securities of or the performance of specified subsidiaries or
affiliates or other business units and awards designed to comply with or take
advantage of other applicable local laws or jurisdictions other than the United
States. The Committee shall determine the terms and conditions of such Awards.

(g)    Performance Awards.    The Committee is authorized to grant Performance
Awards to eligible persons on the following terms and conditions:

(i)    Generally.    The Committee may specify that any Award granted under the
Plan shall constitute a Performance Award by conditioning the grant, exercise,
vesting or settlement, and the timing thereof, upon achievement or satisfaction
of such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
award subject to performance conditions, except as limited under this Section
6(g) in the case of a Performance Award intended to qualify as
‘‘performance-based compensation’’ under Section 162(m) of the Code.

(ii)    Awards exempt under Section 162(m) of the Code.    If the Committee
determines that an Award should qualify as ‘‘performance-based compensation’’
for purposes of Section 162(m) of the Code (other than Options or SARs which
otherwise qualify as ‘‘performance-based compensation’’ for purposes of Section
162(m) of the Code), the grant,

6


--------------------------------------------------------------------------------


exercise, vesting and/or settlement of such Performance Award shall be
contingent upon achievement of one or more pre-established, objective
performance goals. The performance goal or goals for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this subsection (ii). One or more of the following business
criteria for the Company, on a consolidated basis, and/or, where appropriate,
for specified subsidiaries, affiliates or other business units or products of
the Company, shall be used by the Committee in establishing performance goals
for such Performance Awards: (1) the commencement, completion or progress of
preclinical or clinical trials of proposed products; (2) regulatory filings with
respect to the Company’s proposed products; (3) regulatory approvals (including
approvals of products and approvals of protocols for trials of proposed
products); (4) patent applications or issuances; (5) achievement of other
product development milestones; (6) manufacturing or process development; (7)
information technology; (8) corporate development (including licenses or
establishment of third party collaborations or joint ventures); (9) mergers,
acquisitions or dispositions (including acquisitions of an licenses of new
products and technologies or intellectual property); (10) basic or diluted
earnings per share; (11) sales or revenues; (12) earnings before interest and
taxes (in total or on a per share basis); (13) net income; (14) returns on
equity, assets, capital, revenue or similar measure; (15) economic value added;
(16) working capital; and/or (17) total stockholder return. The targeted level
or levels of performance with respect to such business criteria may be
established at such levels and in such terms as the Committee may determine, in
its discretion, including in absolute terms, as a goal relative to performance
in prior periods, or as a goal compared to the performance of one or more
comparable companies or an index covering multiple companies. All determination
by the Committee as to the establishment of performance goals, the amount
potentially payable in respect of Performance Awards, the level of actual
achievement of the specified performance goals relating to Performance Awards
and the amount of any final Performance Award shall be recorded in writing.
Specifically, the Committee shall certify in writing, in a manner conforming to
applicable regulations under Section 162(m) of the Code, prior to settlement of
each such award, that the performance objective relating to the Performance
Award and other material terms of the Award upon which settlement of the award
was conditioned have been satisfied.

7.    Limits on Transferability; Beneficiaries.    No Award or other right or
interest of a participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
participant to any party (other than the Company or an affiliate thereof), or
assigned or transferred by such participant otherwise than by will or the laws
of descent and distribution or to a beneficiary upon the death of a participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the participant only by the participant or his or her guardian or
legal representative, except that Awards (other than Options intended to qualify
as ‘‘incentive stock options’’ (as defined in Section 422 of the Code)) and
other rights may be transferred to one or more transferees during the lifetime
of the participant, and may be exercised by such transferees in accordance with
the terms of such Award, but only if and to the extent such transfers are
permitted by the Committee, subject to any terms and conditions which the
Committee may impose thereon. A beneficiary, transferee, or other person
claiming any rights under the Plan from or through any participant shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee. For purposes hereof, ‘‘beneficiary’’ shall mean the legal
representatives of the participant’s estate entitled by will or the laws of
descent and distribution to receive the benefits under a participant’s Award
upon a participant’s death, provided that, if and to the extent authorized by
the Committee, a participant may be permitted to designate a beneficiary, in
which case the ‘‘beneficiary’’ instead will be the person, persons, trust or
trusts (if any are then surviving) which have been designated by the participant
in his or her most recent written beneficiary designation filed with the
Committee to receive the benefits specified under the participant’s Award upon
such participant’s death.

7


--------------------------------------------------------------------------------


8.    Effect of Non-Compliance or Detrimental Activities.    Unless an Award
agreement specifies otherwise, the Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict any Award at any time if (a) the
participant is not in compliance with all material provisions of the Award
agreement and the Plan, or (b) the participant engages in any Detrimental
Activities. If so requested by the Company, a participant shall certify in a
manner acceptable to the Company that he or she is in compliance with the terms
and conditions of the Plan and has not engaged in any Detrimental Activities.

9.    Capital Changes, Reorganization, Sale.

(a)    Adjustments upon Changes in Capitalization.    The aggregate number and
class of Authorized Shares, the aggregate number and class of shares issuable
pursuant to ‘‘incentive stock options’’ (as defined in Section 422 of the Code),
the aggregate number and class of shares referenced by the Annual Share Limit,
the number and class of shares and the exercise price per share of, each
outstanding Option, the number and class of shares covered by, and the base
price per share covered by each outstanding SAR, the number and class of shares
covered by each outstanding Award of Deferred Stock or Other Stock-Based Award
or Performance Award, any per-share base or purchase price or target market
price included in the terms of any such award, and related terms shall all be
adjusted proportionately or as otherwise deemed appropriate by the Board in its
sole discretion to reflect any increase or decrease in the number of issued
shares of Common Stock resulting from a split-up or consolidation of shares or
any like capital adjustment, or the payment of any stock dividend, and/or to
reflect a change in the character or class of shares covered by the Plan arising
from a readjustment or recapitalization of the Company’s capital stock.

(b)    Acceleration of Vesting upon Change in Control.    Notwithstanding
anything herein to the contrary, in the event of a Change in Control of the
Company, the Board, acting in its sole discretion, may accelerate the vesting of
any or all outstanding Awards under the Plan.

(c)    Conversion of Options and SARs upon Stock for Stock Exchange.    If the
stockholders of the Company receive capital stock of another corporation
(‘‘Exchange Stock’’) in exchange for their shares of Common Stock in any
transaction involving a merger (other than a merger of the Company in which the
holders of the Company’s voting securities immediately prior to the merger have
the same proportionate ownership of the voting securities in the surviving
corporation immediately after the merger), consolidation, acquisition of
property or stock, separation or reorganization (other than a mere
reincorporation or the creation of a holding company), all Options and SARs
granted hereunder shall be converted into option to purchase or SARs relating to
shares of Exchange Stock unless the Board, in its sole discretion, determines
that any or all such Options or SARs granted hereunder shall not be so converted
but instead shall terminate, in which case the Company shall (i) notify the
option and SAR holders in writing or electronically, at least fifteen (15) days
prior to the consummation of the transaction, that the Options or SARs shall
become fully exercisable whether or not the vesting conditions, if any, set
forth in the related Award agreements have been satisfied for the period
specified in the notice (but in any case not less than fifteen (15) days from
the date of such notice), or (ii) provide for payment to each option or SAR
holder of an amount in cash, Common Stock or other property equal to the
difference between the Fair Market Value of the shares of Common Stock covered
by his or her outstanding Options or SARs, whether or not the vesting
conditions, if any, set forth in the related Award agreements have been
satisfied, reduced by the aggregate exercise or base price thereof. The amount
and price of converted options and SARs shall be determined by adjusting the
amount and price of the Options and SARs granted hereunder in the same
proportion as used for determining the number of shares of Exchange Stock the
holders of the Common Stock receive in such merger, consolidation, acquisition
of property or stock, separation or reorganization. To the extent provided in
subsection (b) above, the converted Options and SARs shall be fully vested
whether or not the vesting requirements set forth in the Award agreement have
been satisfied.

8


--------------------------------------------------------------------------------


(d)    Fractional Shares.    In the event of any adjustment in the number of
shares covered by any Award pursuant to the provisions hereof, any fractional
shares resulting from such adjustment will be disregarded and each such Award
will cover only the number of full shares resulting from the adjustment.

(e)    Determination of Board to be Final.    All adjustments under this Section
9 shall be made by the Board, and its determination as to what adjustments shall
be made, and the extent thereof, shall be final, binding and conclusive.

10.    Tax Withholding.    As a condition to the exercise of any Award, the
delivery of any shares of Common Stock pursuant to any Award, the lapse of
restrictions on any Award or the settlement of any Award, or in connection with
any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company or an affiliate relating to an
Award, the Company and/or the affiliate may (a) deduct or withhold (or cause to
be deducted or withheld) from any payment or distribution to an Award recipient
whether or not pursuant to the Plan or (b) require the recipient to remit cash
(through payroll deduction or otherwise), in each case in an amount sufficient
in the opinion of the Company to satisfy such withholding obligation. If the
event giving rise to the withholding obligation involves a transfer of shares of
Common Stock, then, at the sole discretion of the Committee, the recipient may
satisfy the withholding obligation described under this Section 10 by electing
to have the Company withhold shares of Common Stock or by tendering
previously-owned shares of Common Stock, in each case having a Fair Market Value
equal to the amount of tax to be withheld (or by any other mechanism as may be
required or appropriate to conform with local tax and other rules). Other
provisions of the Plan notwithstanding, only the minimum amount of Common Stock
deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, except a greater amount of Common
Stock may be withheld if such withholding would not result in additional
accounting expense to the Company.

11.    Amendment and Termination.    Except as may otherwise be required by law
or the requirements of any stock exchange or market upon which the Common Stock
may then be listed, the Board, acting in its sole discretion and without further
action on the part of the stockholders of the Company, may amend the Plan at any
time and from time to time and may terminate the Plan at any time. No amendment
or termination may affect adversely any outstanding award without the written
consent of the award recipient.

12.    General Provisions.

(a)    Compliance with Law.    The Company will not be obligated to issue or
deliver shares of Common Stock pursuant to the Plan unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act, the Exchange Act and the requirements of any
stock exchange or market upon which the Common Stock may then be listed, and
shall be further subject to the approval of counsel to the Company with respect
to such compliance.

(b)    Transfer Orders; Placement of Legends.    All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.

(c)    No Employment or other Rights.    Nothing contained in the Plan or in any
Award agreement shall confer upon any recipient of an Award any right with
respect to the continuation of his or her employment or service with the Company
or an affiliate or interfere in any way with the right of the Company and its
affiliates at any time to terminate such employment or service or to increase or
decrease, or otherwise adjust, the other terms and conditions of the recipient’s
employment or service.

(d)    Decisions and Determinations Final.    Except to the extent rights or
powers under the Plan are reserved specifically to the discretion of the Board,
the Committee shall have full power

9


--------------------------------------------------------------------------------


and authority to interpret the Plan and any Award agreement made under the Plan
and to determine all issues which arise thereunder or in connection therewith,
and the decision of the Board or the Committee, as the case may be, shall be
binding and conclusive on all interested persons.

(e)    Nonexclusivity of the Plan.    No provision of the Plan, and neither its
adoption Plan by the Board or submission to the stockholders for approval, shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable.

13.    Governing Law.    All rights and obligations under the Plan and each
Award agreement or instrument shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its principles of
conflict of laws.

14.    Term of the Plan.    The Plan shall become effective on the Effective
Date. Unless sooner terminated by the Board, the Plan shall terminate on the
tenth anniversary of the Effective Date. The rights of any person with respect
to an Award made under the Plan that is outstanding at the time of the
termination of the Plan shall not be affected solely by reason of the
termination of the Plan and shall continue in accordance with the terms of the
Award and of the Plan, as each is then in effect or is thereafter amended.

[spacer.gif] Effective Date: October 25, 2005
As Amended by the Board and Approved by the
Stockholders: June 26, 2007
Termination Date: October 25, 2015

10


--------------------------------------------------------------------------------
